Applicant’s submission, namely, response to the Notice of Non-Responsive amendment, filed 14 March 2022 has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 5-11 have been canceled.
2. No new Claims have been added.
3. Claims 1-4 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
The following rejections have been overcome:
5. The rejection of Claims 1-3 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement has been withdrawn. Claims 1 and 3 have been amended to recite specific crosslinkers on the cyclodextrin for which support is seen.
6. The rejection of Claims 5, 7 and 9-11 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been rendered moot by cancelation.
7. The rejection of Claim(s) 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (Carbohydrate Polymers, 2018, 198, 563-574; of record) has been withdrawn in view of the amendments to claims 1 and 2. Amended claim 1 requires specific crosslinkers. Jeong does not teach CD’s crosslinked with the specific rigid crosslinkers as in amended claim 1. The rejection of claims 5 and 7-11 have been rendered moot by cancelation.
8. The rejection of Claims 6 and 8 under 35 U.S.C. 103 as being unpatentable over Jeong et al (Carbohydrate Polymers, 2018, 198, 563-574; of record) in view of Dichtel et al (US 2016/0304630 A1; of record) has been rendered moot by cancelation.
	Claims 1-4 are pending in the case.
	Support for the claim amendments is seen at paragraphs 0006, 0008, 0013-0020, 0042, 0045-0047, Table 1 (as in published application US 20210179739A1) and original claims 4-10.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Jeong et al teaches preparation of a crosslinked -CD wherein the -CD is reacted with epichlorohydrin followed by reaction with allyl glycidyl ether, acrylic acid and adamantly acrylate. There is no teaching or suggestion to react -CD with the specific rigid crosslinking agents and the ammonium salts in order to arrive at a CD having a three-dimensional network as in claim 1. Dichtel teaches CD polymers having crosslinks by aryl moieties. There is no suggestion to use epichlorohydrin as crosslinker and also incorporate quaternary ammonium groups to form a network. There is no teaching, suggestion or motivation in the combined teachings of the prior art to arrive at the claimed CD polymer.
Therefore, pending claims 1-4 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623